DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/710,029, filed on September 20, 2017.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Applicant amended Claims 5, 6, and 9 to depend from Claim 1, but didn’t strikethrough the prior dependencies “4” and “2”. 
The application has been amended as follows: 
Claim 5: The optical member driving mechanism as claimed in claim 1 [[
Claim 6: The optical member driving mechanism as claimed in claim 1 [[
Claim 9: The optical member driving mechanism as claimed in claim 1 [[

Response to Amendment
The amendment to Claims 1 and 5-9 and the cancellation of Claims 2-4, filed 06/03/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 4 of 5 through Page 5 of 5, filed 06/03/2022, with respect to Claims 1-10 have been fully considered and are persuasive. The Claim Objections, Drawings objection, and the 35 USC § 103 rejection of Claims 1-3 and 9-10 have been withdrawn. 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  “IC” is abbreviated. Although “IC” is well-known in the art, Examiner is requesting a one-time definition in the claims with use of the abbreviation, thereafter. Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 1, Kang (US 2017/0324906) discloses “an optical member driving mechanism for connecting at least one optical member, comprising: a housing (110, Figure 9); a first holder (holder 110 is fixed to, see ¶[0091]), wherein the first holder is movable relative to the housing (a lens module having at least one lens and linearly moving within the through hole of the fixed module, ¶[0054]) and configured to connect a first optical member (110 may include a first lens module, ¶[0049]); a second holder (holder 120 is fixed to, see ¶[0091]), wherein the second holder is movable relative to the housing (a lens module having at least one lens and linearly moving within the through hole of the fixed module, ¶[0057]) and the first holder and configured to connect a second optical member (120 may include a second lens module, ¶[0049]); a first driving module (150, Figure 1; controller that performs driving controls of the first camera, ¶[0060]), configured to drive (a driving signal for controlling movement of the first lens module is applied to the first camera, ¶0078]) the first holder to move relative to the housing; a second driving module (150, Figure 1; controller that performs driving controls of the second camera, ¶[0060]), configured to drive (a driving signal for controlling movement of the second lens module is applied to the second camera, ¶0078]) the second holder to mover relative to the housing;” and Wang (CN 105744131 A) discloses “two camera modules (Figure 2A) with a circuit module (10P, Figure 1), having a flexible printed circuit board (circuit board main body 121 can adopt an FPC (Flex Print Circuit), Page 9, paragraph 1, Google Patent translation), wherein the first driving module and the second driving module are electrically connected to the circuit module (Page 6, paragraph 2, Google Patent translation);” Kang in view of Wang fail to teach or suggest the aforementioned combination “wherein the circuit module has a plate structure extending along a direction which is not parallel to an optical axis of the optical member and comprises a first string portion and a second string portion respectively connected to the first holder and the second holder, and the first holder is movably connected to the second holder via the first string portion and the second string portion.”
With respect to claims 5-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        June 07, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872